Exhibit 10.28

LOGO [g89519image001.jpg]

DATED 18 JANUARY 2002

Crawford & Company Adjusters (U.K.) LIMITED

and

Mr Ian Muress

 

 

SERVICE AGREEMENT

 

 

Registered Office • Crawford & Company Adjusters (UK) Ltd, Trinity Court, 42
Trinity Square, London EC3N 4TH • Registered in England No. 2908444



--------------------------------------------------------------------------------

1

   DEFINITIONS AND INTERPRETATION    2

2

   TERMS OF EMPLOYMENT    3

3

   DUTIES    3

4

   HOURS OF WORK    4

5

   GRATUITIES AND CODES OF CONDUCT    4

6

   REMUNERATION    4

7

   PENSION SCHEME    5

8

   OTHER BENEFITS    6

9

   EXECUTIVE PERQUISITES    6

10

   STOCK OPTIONS    7

11

   COMPANY CAR/CAR ALLOWANCE    7

12

   EXPENSES    8

13

   HOLIDAYS    8

14

   ILLNESS    9

15

   RESTRICTIONS DURING EMPLOYMENT    10

16

   INTELLECTUAL PROPERTY    11

17

   CONFIDENTIALITY    12

18

   DATA PROTECTION    13

19

   MONITORING    13

20

   TERMINATION OF EMPLOYMENT    13

21

   SUSPENSION    15

22

   RESIGNATION AND RETURN OF COMPANY PROPERTY    15

23

   RECONSTRUCTION OR AMALGAMATION    16

24

   RESTRICTIONS    16

25

   SEVERABILITY    18

26

   THIRD PARTIES    18

27

   NOTICES    18

28

   STATUTORY INFORMATION    19

29

   MISCELLANEOUS    19

SCHEDULE 1

   20

Statement Of Particulars Pursuant To The Employment Rights Act 1996

   20

SCHEDULE 2 - Bonus Scheme

   21

 

1



--------------------------------------------------------------------------------

THIS AGREEMENT is made on

BETWEEN:

 

(1) Crawford & Company Adjusters (U.K.) Limited whose registered office is at
Trinity Court, 42 Trinity Square, London EC3N 4TH (the “Company”); and

 

(2) Ian Muress (the “Executive”) of [redacted]

RECITAL

The Company shall employ the Executive and the Executive shall serve the Company
as Director of the Company on the following terms and subject to the following
conditions (the “Agreement”):

IT IS AGREED AS FOLLOWS:

 

1 DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement unless the context otherwise requires the following
expressions shall have the following meanings:

“Associated Company”

 

  (a) a company which is not a Subsidiary of the Company but whose issued equity
share capital (as defined in s744 of the Companies Act 1985) is owned as to at
least twenty per cent (20%) by the Company or one of its Subsidiaries; or

 

  (b) a Subsidiary (as defined below)

“Board”

the board of directors for the time being of the Company;

“Group”

the Parent, Company and its subsidiaries and Associated Companies for the time
being and “Group Company” means any one of them;

“Parent”

Crawford & Company International Inc and Crawford & Company Inc or any other
company which is for the time being the ultimate holding company of the Company
within the meaning of s736 of the Companies Act 1985.

“Regulations”

the Working Time Regulations 1998.

“Subsidiary”

a Subsidiary within the meaning of s736 of the Companies Act 1985.

 

2



--------------------------------------------------------------------------------

1.2 Any reference to a statutory provision shall be deemed to include a
reference to any statutory modification or re-enactment of it.

 

1.3 The headings in this Agreement are for convenience only and shall not affect
its construction or interpretation.

 

1.4 References in this Agreement to a person include a body corporate and an
incorporated association of persons and references to a company include any body
corporate.

 

1.5 Where appropriate, references to the Executive include his personal
representatives.

 

2 TERMS OF EMPLOYMENT

 

2.1 The employment of the Executive commences on 17 August 2002 (the “start
date”) and subject to termination as provided below shall be for an indefinite
period terminable by either party giving to the other 6 months notice in
writing.

 

2.2 Notwithstanding clause 2.1 above the employment of the Executive shall
automatically terminate on the day when the Executive reaches age 65 or the
normal retiring age applicable to directors of the Company from time to time
(whichever is the earlier).

 

2.3 The Executive represents and warrants that he is not bound by or subject to
any contract, court order, agreement, arrangement or undertaking which in any
way restricts or prohibits him from entering into this Agreement or performing
his duties under it from the start date.

 

3 DUTIES

 

3.1 The Executive shall during his employment under this Agreement:

 

  3.1.1     perform the duties and exercise the powers which the President of
International Operations may from time to time properly assign to him in his
capacity as U.K. Managing Director of Claims Management Services & Risk
Management Services or in connection with the conduct and management of the
business of the Company or the business of any Group Company (including serving
on the board of such Group Company or on any other executive body or any
committee of such a company); and

 

  3.1.2     do all in his power to promote, develop and protect the business of
the Company and any Group Company and at all times and in all respects conform
to and comply with the proper and reasonable directions and regulations of the
President of International Operations.

 

3.2 The Executive shall give to the President Of International Operations, the
Board and Parent such information regarding the affairs of the Company as it
shall require, and in any event, report regularly and keep the President of
International Operations, the Board and Parent informed.

 

3.3

The Executive shall carry out his duties and exercise his powers jointly with
any other executive(s) appointed by the President of International Operations,
the Board and/or

 

3



--------------------------------------------------------------------------------

 

Parent to act jointly with him and the President of International Operations,
the Board and/or Parent may at any time require the Executive to cease
performing or exercising the said or any duties or powers.

 

3.4 The Executive shall work in any place within the United Kingdom which the
President of International Operations, the Board and/or Parent may require and
he may be required to travel abroad when required by the Company/Group for the
proper performance of his duties.

 

3.5 If the Company requires the Executive to work permanently at a place which
necessitates a move from his present home address, the Company will reimburse
the Executive for all eligible removal expenses as set out in Part IV of
Schedule 11A to the Income and Corporation Taxes Act 1988 directly and
reasonably incurred as a result of the Company’s requirement up to the maximum
permitted and in line with the rules outlined within the Company’s relocation
policy at the time.

 

4 HOURS OF WORK

 

4.1 The Executive shall have no normal hours of work but is required to devote
such time to his work as is necessary for the proper performance of his duties.
Normal office hours are 9.00am to 5.00pm Monday to Friday.

 

5 GRATUITIES AND CODES OF CONDUCT

 

5.1 The Executive shall not directly or indirectly accept any commission,
rebate, discount or gratuity in cash or in kind from any person who has or is
having a business relationship with the Company or any Group Company.

 

5.2 The Executive shall comply (and procure that his spouse and minor children
shall comply) with all applicable rules and regulations of the London and New
York Stock Exchanges, the Listing Rules of the United Kingdom Listing Authority,
and any codes of conduct of the Company/Group for the time being in force and
any other relevant regulatory authority, whether U.K. or U.S based.

 

6 REMUNERATION

 

6.1 The Company shall pay to the Executive a salary at the rate of one hundred
and fifty thousand pounds (£150,000) gross per year inclusive of any directors’
fees payable to him.

 

6.2 The Executive’s salary shall accrue from day to day and be payable by equal
monthly installments in arrears on the 27th day of each month.

 

6.3 The Executive’s salary shall be reviewed once in every year; the first
review to be on or about January 2003. The undertaking of a salary review does
not confer a contractual right (whether express or implied) to any increase in
salary and the Executive acknowledges that any salary increase is at the
discretion of the Company.

 

6.4 The Company may, at its absolute discretion, pay to the Executive a bonus
and/or incentive compensation payment of such amount payable at such time(s) as
may from time to time be determined by the Board/Parent. The details of the
current Executive Incentive compensation scheme are set out in Schedule 2 to
this Agreement.

 

4



--------------------------------------------------------------------------------

6.5 Entitlement to any bonus or incentive compensation payment including the one
year exceptional bonus scheme referred to in clause 6.6 below (the ‘one year’
bonus) is conditional upon the Executive being employed (and not under notice
whether given by the Executive or the Company) at the date when payment of the
bonus or incentive compensation payment, if any, is made. The Executive
acknowledges that the termination of the Executive’s employment whether lawful
or unlawful prior to the date of payment of any bonus and/or incentive
compensation payment shall not in any circumstance give rise to a claim by the
Executive for compensation in lieu of such bonus/incentive compensation payment
or compensation to cover the loss of opportunity to earn such bonus/compensation
payment.

 

6.6 It has been agreed that the Executive shall participate in the one year
bonus from the date of joining in addition to the bonus referred to in clause
6.4 above. Under this one year bonus, the Executive shall be entitled to 1% of
the increase in total UK net revenue from 1 November 2002 to 31 October 2003 as
defined by the President of International Operations (the “total UK net
revenue”). The total UK net revenue over the period 1 November 2000 to
31 October 2001 will be notified in writing to the Executive as soon as possible
after signed acceptance of the terms of this agreement, in order that any
increase in net revenue (total UK billings minus VAT, third party disbursements
and plus/minus any alterations in WIP) over the period 1 November 2002 to
31 October 2003 can be measured against this benchmark. The decision relating to
the payment of any bonus will be taken by the President of International
Operations, whose decision is final and binding. Any bonus payable will be made
within 8 weeks of 31 October 2003.

 

6.7 The Executive shall receive an advance guaranteed payment of £50,000 less
the usual deductions for tax and national insurance at the date of joining. The
gross amount of this sum will be deducted from any payments made under clauses
6.4, 6.5 and 6.6 above in respect of any bonus or incentive compensation
payment, regardless of the timing of those payments, until this sum has been
recovered, after which time all further payments will be made to the Executive
in the normal way.

 

6.8 None of the bonus and incentive compensation payments including the one year
exceptional bonus scheme shall be included when calculating the Executive’s
pensionable income.

 

7 PENSION SCHEME

 

7.1 The Company currently operates a contributory pension scheme, Crawford &
Company Adjusters (U.K) Ltd Group Personal Pension Plan (the “Pension Scheme”).
The Executive has received an outline description of the terms of the Pension
Scheme in the form of the member’s explanatory booklet. The full terms are set
out in the trust deeds and rules governing the Pension Scheme. Copies of those
documents are available to the Executive on request.

 

7.2 The Executive is entitled to become a member of the Pension Scheme subject
to its terms and Inland Revenue limits. The Executive will be expected to
contribute a minimum of 5% of his salary into the Pension Scheme on a monthly
basis. The Company will contribute 10% of the Executive’s monthly salary into
the Pension Scheme on a monthly basis. The Company shall deduct from the
Executive’s salary any contributions payable by him from time to time to the
Pension Scheme or any other pension scheme of the Group of which he becomes a
member.

 

5



--------------------------------------------------------------------------------

8 OTHER BENEFITS

 

8.1 The Executive is entitled to membership of the following schemes (each
referred to below as an “insurance scheme”):

 

  8.1.1     a medical expenses insurance scheme providing such cover for the
Executive as the Company may from time to time notify to him. Cover for spouse
and children can normally be purchased at the Executive’s own expense;

 

  8.1.2     a salary continuance or long-term disability insurance scheme
providing such cover for the Executive as the Company may from time to time
notify to him;

 

  8.1.3     a life insurance scheme under which a lump sum benefit shall be
payable on the Executive’s death while the Agreement continues; the benefit of
which shall be paid to such dependants of the Executive or other beneficiary as
the trustees of the scheme select at their discretion, after considering any
beneficiaries identified by the Executive in any expression of his wishes
delivered to the trustees before his death. The benefit is equal to 4 times the
Executive’s basic annual salary at his death but basic annual salary for this
purpose shall not exceed the Inland Revenue limits;

 

  8.1.4     a personal accident insurance scheme providing such cover for the
Executive as the Company may from time to time notify to him.

 

8.2 Benefits under any insurance scheme shall be subject to the rules of the
scheme(s) and the terms of any applicable insurance policy and are conditional
upon the Executive complying with and satisfying any applicable requirements of
the insurers. Copies of these rules and policies and particulars of the
requirements shall be provided to the Executive on request. The Company shall
not have any liability to pay any benefit to the Executive under any insurance
scheme unless it receives payment of the benefit from the insurer under the
scheme.

 

8.3 Any insurance scheme which is provided for the Executive is also subject to
the Company’s right to alter the cover provided or any term of the scheme or to
cease to provide (without replacement) the scheme at any time if in the opinion
of the Board/Parent the state of health of the Executive is or becomes such that
the Company is unable to insure the benefits under the scheme at the normal
premiums applicable to a person of the Executive’s age.

 

8.4 The provision of any insurance scheme does not in any way prevent the
Company from lawfully terminating this Agreement in accordance with the
provisions of this Agreement even if to do so would deprive the Executive of
membership of or cover under any such scheme.

 

9 EXECUTIVE PERQUISITES

 

9.1 The Executive is entitled to the perquisites outlined within the Executive
Benefit Program in place at the time. The details of current perquisites are
provided separately to this document and may change from time to time.

 

6



--------------------------------------------------------------------------------

9.2 In the case of benefits being provided both at a U.K level and as part of
the Perquisites, the greater of the two will apply.

 

9.3 Benefits under any perquisite scheme shall be subject to the rules of the
scheme(s) and the terms of any applicable insurance policy and are conditional
upon the Executive complying with and satisfying any applicable requirements of
the Company and/or insurers. Copies of these rules and policies and particulars
of the requirements shall be provided to the Executive on request. The Company
shall not have any liability to pay any benefit to the Executive under any
insurance scheme unless it receives payment of the benefit from the insurer
under the scheme.

 

9.4 Any individual perquisite (or benefit scheme under the program) which is
provided for the Executive is also subject to the Company’s right to alter the
cover provided or any term of the scheme or to cease to provide (without
replacement) the scheme at any time.

 

9.5 The provision of any perquisite scheme does not in any way prevent the
Company from lawfully terminating this Agreement in accordance with the
provisions of this Agreement even if to do so would deprive the Executive of
membership of or cover under any such scheme.

 

10 STOCK OPTIONS

 

10.1 The Executive shall be entitled to participate in the Key Employee Stock
Option Plan in force at the time subject to the plan rules applicable to such
scheme as amended or varied from time to time at the Company’s discretion. The
Executive shall not be entitled to any compensation for the loss of this benefit
or the loss of opportunity to benefit on termination of this Agreement, whether
the Agreement is lawfully terminated or not.

 

10.2 In addition to the Key Employee Stock Option Plan outlined in clause 10.1
above, the Executive will be granted 10,000 Crawford & Company stock options
(“A” shares) on joining the Company on a one-off and exceptional basis, subject
to the valuation of such options at the Executive’s start date and the rules
applicable at the time. The Executive shall not be entitled to any compensation
for the loss of any opportunity to benefit from any stock options held, in
whatever form on termination of this Agreement, whether the Agreement is
lawfully terminated or not.

 

11 COMPANY CAR/CAR ALLOWANCE

 

11.1 The Company shall provide the Executive with a car appropriate to his
status of a value not exceeding thirty five thousand pounds (£35,000) for his
use in the performance of his duties and, subject to any restrictions or
conditions from time to time imposed by the Company, the Executive and his
spouse/partner may use the car for their private purposes.

 

11.2 The Company shall pay all normal servicing, insurance and running expenses
in relation to the car and all fuel expenses incurred by the Executive in the
performance of his duties upon production of the relevant receipts in accordance
with standard company practice. The Executive is responsible for all fuel
expenses incurred when using the car for private purposes

 

7



--------------------------------------------------------------------------------

11.3 The Executive shall take good care of the car and shall observe the terms
and conditions of the car policy and the insurance policy relating to it.

 

11.4 The car shall be replaced with a new car of a similar kind not less than
once every 4 years.

 

11.5 The Executive shall inform the Company immediately if he is disqualified
from holding a driving licence and the Executive shall not have use of a car
during any period of disqualification.

 

11.6 Alternatively, the Company shall provide the Executive with a
non-pensionable car allowance of six hundred and fifty pounds (£650) gross per
month payable monthly in arrears, together with payment of salary pursuant to
clause 6 in order that he may make available a car for business use. The cash
allowance will be subject to any terms in place at the time. The Company will
pay all fuel expenses incurred by the Executive in the performance of his duties
in line with the policy in place at the time. For the avoidance of doubt, the
Company will not pay any fuel expenses incurred by the Executive during his
personal use of the car. The Executive shall inform the Company immediately if
he is disqualified from holding a licence and the Executive shall not be
provided with a cash allowance during any period of disqualification.

 

12 EXPENSES

The Company shall reimburse or procure that the Executive is reimbursed:

 

12.1 all reasonable travelling hotel and other expenses wholly and necessarily
incurred by him in the performance of his duties under this Agreement and in
line with any policy in place at the time; and

 

12.2 the cost of subscription to all professional bodies to which he is obliged
to belong in order to maintain his professional qualifications

on production of appropriate receipts, if required by the Company.

 

13 HOLIDAYS

 

13.1 The Executive is entitled to 25 days’ holiday with pay every calendar year
in addition to bank and other public holidays. The Company’s holiday year runs
from January to December.

 

13.2 The Executive’s holiday entitlement is inclusive of his statutory
entitlement which is twenty (20) days per annum. When calculating the
Executive’s statutory entitlement bank and public holidays are taken into
account. The statutory entitlement cannot be carried over from one holiday year
to the next and no pay in lieu can be made to the Executive.

 

13.3 During the first year of the Executive’s employment the Executive’s
statutory holiday entitlement will accrue pro rata monthly in advance. Where
this calculation results in fractions of days the amount of leave which can be
taken is rounded up to the next half day. Any rounded up element is deducted
from the leave remaining.

 

8



--------------------------------------------------------------------------------

13.4 Save as provided for in clause 13.3 above, the Executive’s entitlement to
holiday accrues pro rata throughout each holiday year (disregarding fractions of
days). The Executive will be deemed to have taken statutory holiday first.

 

13.5 Any entitlement to holiday over and above any statutory entitlement
remaining at the end of any holiday year shall lapse and no payment in lieu will
be made for accrued untaken holiday.

 

13.6 If the Executive has taken holiday in excess of his entitlement on
termination of employment he will be required to give account for it and the
Company will make a deduction from his final salary payment accordingly. If the
Executive has accrued holiday owing to him, the Company may at its discretion,
require him to take the outstanding holiday during any notice period or make a
payment in lieu thereof.

 

  13.6.1 For the purposes of the clause 13.5 above, a day’s pay will be
calculated on the following basis:

 l/260th

 

13.7 If the Executive’s employment is terminated without notice, he will not be
entitled to holiday pay for holiday which would have accrued during the notice
period, had he continued to be employed throughout that time.

 

13.8 If the Executive wishes to book holiday then this should be done through
the President of International Operations or his line manager at the time. In
normal circumstances, the Company requires the Executive to give at least four
(4) weeks notice where he wishes to take five (5) days holiday or more. If he
wishes to take less than five (5) days holiday, he must give a minimum of two
(2) weeks notice.

 

13.9 The Company is entitled to require the Executive to take holiday at its
request and if it does so it will give him a minimum of two (2) weeks notice for
holiday of four (4) days or less or four (4) weeks notice for holidays of five
(5) days or more.

 

13.10 The Company may also refuse to allow the Executive to take holiday in
circumstances where it would be inconvenient to the business. The Company
reserves the right to refuse holiday up to and including the day before the
holiday is due to be taken.

 

14 ILLNESS

 

14.1 The Executive shall continue to be paid during sickness absence (such
payment to be inclusive of any statutory sick pay or social security benefits to
which he may be entitled) for a total of up to 13 weeks at full pay and 13 weeks
at half pay in 12 consecutive months.

 

14.2 Thereafter the Executive shall continue to be paid salary at the discretion
of the Company. The Company will make an application on the Executive’s behalf
for payment under the Company’s Permanent health insurance scheme subject to the
provisions of clauses 8.2 to 8.4 above and providing that if such absence shall
continue for a period of 12 months or more the Company may at its discretion
terminate the employment of the Executive with immediate effect and in that
event the Company shall pay to the Executive a sum equal to 6 months salary in
full and final settlement of all and any claims the Executive may have against
the Company arising from the termination of this Agreement.

 

9



--------------------------------------------------------------------------------

14.3 The Executive will cease to accrue holiday, subject to any entitlement
under the Working Time Regulations if he has been absent due to sickness, for
four (4) consecutive weeks or more.

 

14.4 If the Executive is incapable of performing his duties by reason of injury
sustained wholly or partly as a result of negligence, nuisance or breach of any
statutory duty on the part of a third party and the Executive recovers an amount
by way of compensation for loss of earnings from that third party, he shall
immediately pay that amount to the Company.

 

14.5 The Company shall be entitled to require the Executive to undergo
examinations by a medical adviser appointed or approved by the Company and the
Executive authorises the medical adviser and/or will provide such consents as
are necessary to disclose to the Company the results of such examinations.

 

15 RESTRICTIONS DURING EMPLOYMENT

 

15.1 During the continuance of his employment under this Agreement the Executive
shall unless prevented by incapacity devote his whole time and attention to the
business of the Company and shall not without the prior written consent of the
Board:

 

  15.1.1 set up or engage in any other business; or

 

  15.1.2 be concerned or interested in any other business of a similar nature to
or competitive with that carried on by the Company or any Group Company or which
is a supplier or customer of the Company or Group Company in relation to its
goods or services; or

 

  15.1.3 solicit the custom of, canvass, approach or deal with, in competition
with the Company or any Group Company, any person (including any company, firm,
organisation or other entity) to whom the Company or any Group Company supplies
services or with whom the Company or any Group Company is in negotiations or
discussions regarding the possible supply of services; or

 

  15.1.4 discourage any such person referred to in clause 15.1.3 above from
conducting or continuing to conduct business with the Company or any Group
Company on the best terms available to the Company or any Group Company; or

 

  15.1.5 induce or attempt to induce any director or senior employee of the
Company or any Group Company and with whom the Executive has material dealings
in the course of his employment, to leave the employment of the Company or any
Group Company

provided that nothing in this clause shall preclude the Executive from holding
or being otherwise interested in any shares or other securities of any company
which is quoted on any recognised investment exchange (as defined by section
207(1) Financial Services Act 1986) so long as the interest of the Executive in
such shares or other securities does not extend to more than five per cent
(5%) of the total amount of such shares or securities.

 

10



--------------------------------------------------------------------------------

15.2 If during his employment under this Agreement the Executive shall cease to
be a director of the Company (otherwise than by reason of his death, resignation
or disqualification pursuant to the articles of association of the Company or by
statute or court order or under clause 20 below) and should his employment
continue, the terms of this Agreement (other than those relating to the holding
of office of director) shall continue in full force and effect and the Executive
shall have no claims against the Company in respect of his ceasing to be a
director.

 

16 INTELLECTUAL PROPERTY

 

16.1 If the Executive makes, or if the Executive participates in making, any
invention, any design (whether registrable or not), or any work in which
copyright and/or database rights subsist and which relates to or is useful in
connection with the business of the Company or of any Associated Company the
Executive shall disclose it to the Company immediately, whether or not it is the
property of the Company and:

 

  16.1.1 in the case of an invention give the Company full particulars of the
invention together with all information, data (in all forms and in all media),
drawings and models, embodying or relating to the invention, irrespective of the
nature of the invention or when it was made; and

 

  16.1.2 in the case of designs or copyright works, a copy of all such designs
and works;

and, in addition, the Company may call for the same to be delivered forthwith to
an authorised representative at any time.

 

16.2 If an invention made by the Executive is the property of the Company under
Section 39 Patents Act 1977 the Executive shall execute all documents and do all
things which may be necessary or desirable for obtaining the best possible
patent, utility model or similar protection for the invention (“Protection”) in
territories specified by the Company and the Executive hereby assigns to the
Company with full title guarantee all his rights to the invention and all
applications for Protection and to the grant of Protection in respect of that
invention and shall execute all documents and do all such things as may be
necessary or desirable for perfecting the assignment and obtaining registration
of it in all territories in the name of the Company.

 

16.3 Notwithstanding clause 16.2 the Company shall not be under any obligation
to apply for Protection in respect of any invention made by the Executive.

 

16.4 If any invention is the property of the Executive under Section 39 Patents
Act 1977 and relates to or is useful in connection with the business or any
product or service of the Company or of any Associated Company the Executive
shall not grant a licence or execute an assignment in respect of that invention
to any other person without first offering to grant a licence or execute an
assignment for the benefit of the Company on terms no less favourable than those
offered to the third party, and the Company shall have fifteen working days in
which to accept or reject the offer.

 

11



--------------------------------------------------------------------------------

16.5 If during the course of his work for the Company (whether in the course of
normal duties or not and whether or not during normal working hours) the
Executive makes, or participates in the making of any design (whether
registrable or not) or any work in which copyright and/or database rights
subsist the Executive hereby assigns to the Company with full title guarantee
and, where appropriate, by way of future assignment, all such rights for the
full term thereof throughout the world, provided that the assignment shall not
extend to those designs or works which are created by the Executive wholly
outside his normal working hours and wholly unconcerned with his service under
this Agreement.

 

16.6 In the case of designs and copyright which are registrable anywhere in the
world the Executive shall execute all documents and do all things which are
necessary or desirable for obtaining the best possible registration in respect
of such rights in territories specified by the Company and shall assign to the
Company such rights as are not already held by the Company in all subsequent
registrations and applications for registration.

 

16.7 The Executive hereby irrevocably appoints the Company to be the Executive’s
attorney in his name and on his behalf to sign or execute any document or do
anything and generally to use the Executive’s name for the purpose of giving to
the Company the full benefit of the provisions of this clause 16 and in favour
of any third party a certificate in writing signed by any director or the
secretary of the Company that any document or act falls within the authority
conferred by this clause shall be conclusive evidence that that is the case.

 

16.8 The Executive waives all moral rights (whether arising under Chapter IV of
the Copyright Designs and Patents Act 1988 or otherwise, to the extent
permissible under the relevant legislation in each jurisdiction) in works to
which clause 16.5 applies.

 

16.9 The Executive warrants that he is not bound by any legally enforceable
obligations owed to persons other than the Company which would prevent the
Executive from complying with the terms of this Agreement and the Executive
shall not without proper licence use any inventions or information in breach of
rights owed to or held by persons other than the Company or copy or adapt
copyright works or designs owned by persons other than the Company.

 

16.10 All the provisions of this clause 16 shall survive termination of the
Executive’s employment insofar as they relate to inventions, information,
designs and works in which copyright and/or database right subsists and which
were created before termination.

 

17 CONFIDENTIALITY

 

17.1 The Executive shall not (except in the proper performance of his duties)
during or after his employment has ended divulge to any person or otherwise make
use of (and shall use his best endeavours to prevent the publication or
disclosure of) any trade secret or secret manufacturing process or any
confidential information concerning the business or finances of the Company or
any Group Company or any of their dealings transactions or affairs or any trade
secret or secret manufacturing process or any such confidential information
concerning any of their suppliers, agents, distributors or clients/customers.

 

12



--------------------------------------------------------------------------------

17.2 Confidential information includes, but is not limited to:

Financial information such as monthly results, salaries, variable and fixed
costs,

strategy of the Company, WIP & debtor performance, contract performance, Service

Level Agreements, charges to clients, client data, new business lines

 

17.3 The restrictions in clauses 17.1 and 17.2 shall not apply to information
which:

 

  17.3.1 comes into the public domain otherwise than by a breach by the
Executive of his obligations under this Agreement; or

 

  17.3.2 is disclosed to the Executive by a third party who has not received it
directly or indirectly from the Company or any Group Company or

 

  17.3.3 must be disclosed by any applicable law, to the extent of such required
disclosure.

 

18 DATA PROTECTION

 

18.1 The Executive acknowledges that the Company will hold personal data
relating to the Executive such data will include the Executive’s employment
application, address, references, bank details, performance appraisals, work,
holiday and sickness records, next of kin, salary reviews, remuneration details
and other records (which may, where necessary, include sensitive personal data
relating to the Executive’s health, and data held for equal opportunities
purposes). The Company will hold such personal data for personnel administration
and management purposes and to comply with the obligations regarding the
retention of Executive/worker records. The Executive’s right of access to such
data is as prescribed by law.

 

18.2 The Executive hereby undertakes and agrees that the Company may process
personal data relating to personnel administration and management purposes, and
may, when necessary for those purposes, make such data available to its
advisers, to third parties providing products and/or services to the Company,
(such as IT systems suppliers, pensions, benefits and payroll administrators)
and as required by law. Further, the Executive hereby agrees that the Company
may transfer such data to and from any Group Company. By signing this Agreement,
the Executive expressly consents to the collection, transfer and use of such
data in accordance with this Clause 18.

 

19 MONITORING

 

19.1 The Executive acknowledges that the Company may monitor messages sent and
received via email, the Internet and voicemail systems to ensure that the
Executive is complying with the Company’s policy for use by its employees of
these systems.

 

20 TERMINATION OF EMPLOYMENT

 

20.1 The Company may at any time and in its absolute discretion (whether or not
any notice of termination has been given by the Company or the Executive under
clause 2 above) terminate the Agreement with immediate effect and make a payment
in lieu of notice. This payment shall comprise solely the Executive’s basic
salary (at the rate payable when this option is exercised) and shall not include
any bonus, pension contributions or any other benefits and shall be subject to
deductions for income tax and national insurance contributions as appropriate
(the “Payment in Lieu”). The Executive will not, under any circumstances, have
any right to payment in lieu unless the Company has exercised its option to pay
in lieu of notice.

 

13



--------------------------------------------------------------------------------

20.2 The Payment in Lieu shall be made at the times the Company would have made
payments to the Executive had notice been given or, if notice has previously
been given, on the expiry of the remainder of the period of notice. During any
such period the Executive is required to keep the Company informed on a monthly
basis as to his earnings and the Executive agrees that the Company may deduct
any monies he earns during that period from the Payment in Lieu.

 

20.3 The employment of the Executive may be terminated by the Company without
notice or payment in lieu of notice if the Executive:

 

  20.3.1 is guilty of any serious misconduct or any other conduct which affects
or is likely to affect prejudicially the interests of the Company or any Group
Company to which he is required to render services under this Agreement; or

 

  20.3.2 fails or neglects efficiently and diligently to discharge his duties or
commits any serious or repeated breach or non-observance by the Executive of any
of the provisions contained in this Agreement; or

 

  20.3.3 fails to achieve reasonable performance targets set by the
Board/Company/Parent; or

 

  20.3.4 has an interim receiving order made against him, becomes bankrupt or
makes any composition or enters into any deed of arrangement with his creditors;
or

 

  20.3.5 is convicted of any arrestable criminal offence (other than an offence
under road traffic legislation in the United Kingdom or elsewhere for which a
fine or non-custodial penalty is imposed); or

 

  20.3.6 is disqualified from holding office in another company by reason of an
order of a court of competent jurisdiction; or

 

  20.3.7 shall become of unsound mind or become a patient under the Mental
Health Act 1983; or

 

  20.3.8 is convicted of an offence under the Criminal Justice Act 1993 in
relation to insider dealings or under any other present or future statutory
enactment or regulations relating to insider dealings; or

 

  20.3.9 is in breach of the Model Code on directors’ dealings in listed
securities, including securities dealt on the OFEX trading facility and
securities dealt on the Alternative Investment Market published by the London
Stock Exchange Limited;

 

  20.3.10 ceases to be a director of the Company otherwise than at the request
of the Company.

 

14



--------------------------------------------------------------------------------

21 SUSPENSION

 

21.1 The Company may suspend the Executive for up to 60 days on full pay to
allow the Company to investigate any complaint made against the Executive in
relation to his employment with the Company.

 

21.2 Provided the Executive continues to enjoy his full contractual benefits and
receive his pay in accordance with this Agreement, the Company may in its
absolute discretion do all or any of the following during the notice period or
any part of the notice period, after the Executive or the Company has given
notice of termination to the other, without breaching this Agreement or
incurring any liability or giving rise to any claim against it:

 

  21.2.1 exclude the Executive from the premises of the Company and/or the
Group;

 

  21.2.2 require the Executive to carry out only specified duties (consistent
with his status, role and experience) or to carry out no duties;

 

  21.2.3 announce to any or all of its employees, suppliers, customers and
business partners that the Executive has been given notice of termination or has
resigned (as the case may be);

 

  21.2.4 prohibit the Executive from communicating in any way with any or all of
the suppliers, customers, business partners, employees, agents or
representatives of the Company or the Group until his employment has terminated
except to the extent he is authorised to do so by [his manager] in writing;

 

  21.2.5 require the Executive to resign his directorship of any Group Company;

 

  21.2.6 require the Executive to comply with any other reasonable conditions
imposed by the Company.

The Executive will continue to be bound by all obligations (whether express or
implied) owed to the Company under the terms of the Agreement or as an employee
of the Company.

 

22 RESIGNATION AND RETURN OF COMPANY PROPERTY

 

22.1 Upon the termination by whatever means of this Agreement the Executive
shall;

 

  22.1.1  immediately resign from his office as a director of the Company and
from such offices held by him in any Group Company without claim for
compensation; and

 

  22.1.2  immediately deliver to the Company all credit cards motor-cars, keys,
computer media and other property, in whatever form, of or relating to the
business of the Company or of any Group Company which may be in his possession
or under his power or control.

 

22.2 If the Executive fails to comply with clause 21.2.5 the Company is hereby
irrevocably authorised to appoint some person in his name and on his behalf to
sign and complete any documents or do any thing necessary to give effect to this
clause.

 

15



--------------------------------------------------------------------------------

22.3 The Executive shall not without the consent of the Company at any time
after the termination of this Agreement represent himself still to be connected
with the Company or any Group Company.

 

23 RECONSTRUCTION OR AMALGAMATION

If the employment of the Executive under this Agreement is terminated by reason
of the liquidation of the Company for the purpose of reconstruction or
amalgamation and the Executive is offered employment with any concern or
undertaking resulting from the reconstruction or amalgamation on terms and
conditions not less favourable than the terms of this Agreement then the
Executive shall have no claim against the Company or any Group Company in
respect of the termination of his employment under this Agreement.

 

24 RESTRICTIONS

 

24.1 Definitions

In this clause the following words shall have the following meanings:

“Relevant Date”

the earlier of the date on which the employment terminates or the date on which
notice of termination is given (whether by the Executive or the Company);

“Person”

includes any company, firm, organisation or other entity;

“Area”

within England, Scotland, Wales and Northern Ireland;.

“Client” or “Customer”

any Person to whom the Company or a Group Company supplied services during the
12 months preceding the Relevant Date and with whom at any time during such
period the Executive was actively involved in the course of his employment;

“Prospective Client” or “Prospective Customer”

any Person with whom the Company or a Group Company had negotiations or
discussions regarding the possible supply of services during the 6 months
immediately preceding the Relevant Date and with whom at any time during such
period the Executive was actively involved in the course of his employment.

 

16



--------------------------------------------------------------------------------

24.2 The Executive covenants with the Company and as trustee for each Group
Company that:

 

  24.2.1     Non-competition

the Executive shall not for a period of 6 months from the Relevant Date directly
or indirectly be interested or concerned in any business which is carried on in
the Area and which:

 

  (a) concerns the business of loss adjusting and claims management and with
which the Executive was actively involved at any time during 6 months ending on
the Relevant Date; or

 

  (b) is competitive or likely to be competitive with the business of the
Company or a Group Company being carried on at the Relevant Date and with which
the Executive was actively involved during the 6 months ending on the Relevant
Date.

For this purpose, the Executive is concerned in a business if:

 

  (c) he carries it on as principal or agent; or

 

  (d) he is a partner, director, employee, secondee, consultant or agent in, of
or to any Person who carries on the business; or

 

  (e) subject to clause 15 above, he has any direct or indirect financial
interest (as shareholder or otherwise) in any Person who carries on the
business.

 

  24.2.2     Non-solicitation

the Executive shall not for a period of 6 months from the Relevant Date directly
or indirectly:

 

  (a) canvass or solicit business or approach any Customer/Client or Prospective
Customer/Client in respect of services similar to those being provided by the
Company or a Group Company as at the Relevant Date;

 

  (b) seek to do business or deal with any Customer/Client or Prospective
Customer/Client in respect of services similar to those being provided by the
Company or a Group Company as at the Relevant Date; or

 

  (c) canvass or solicit business from or make an approach to any supplier of
the Company or a Group Company with whom the Executive was actively involved
during the 12 months ending on the Relevant Date to cease to supply, or to
restrict or vary the terms of supply to the Company or a Group Company or
otherwise interfere with the relationship between such a supplier and the
Company or a Group Company.

 

  (d) accept employment with or act as consultant for any customer/ client.

 

17



--------------------------------------------------------------------------------

  24.2.3     Non-poaching

the Executive shall not for a period of 6 months after the Relevant Date:

 

  (a) directly or indirectly induce or attempt to induce any senior or key
employee of the Company or a Group Company who is engaged in any business
activity carried on by the Company or a Group Company at the Relevant Date and
with whom the Executive during the 12 months ending on the Relevant Date had
dealings in the course of his employment, to leave the employment of the Company
or a Group Company (whether or not this would be a breach of contract by that
employee) for the purposes of being involved in or engaged in the types of
business referred to in sub-clauses 24.2.l(a) and 24.2.l(b) above; or

 

  (b) employ, attempt to employ or offer employment to any senior or key
employee of the Company or a Group Company who is engaged in any business
activity carried on by the Company or a Group Company at the Relevant Date and
with whom the Executive during the 12 months ending on the Relevant Date had
material dealings in the course of his employment, for the purposes of being
involved in or engaged in the types of business referred to in sub-clauses
24.2.1(a) and 24.2.l(b) above.

 

24.3 The restrictions in this clause are considered by the parties to be
reasonable and the validity of each sub-clause shall not be affected if any of
the others is invalid. If any of the restrictions is void but would be valid if
some part of the restriction were deleted, the restriction in question shall
apply with such modification as may be necessary to make it valid.

 

24.4 The Executive acknowledges that the provisions of this clause are no more
extensive than is reasonable to protect the Company or the Group.

 

25 SEVERABILITY

If any of the provisions of this Agreement become invalid or unenforceable for
any reason by virtue of applicable law the remaining provisions shall continue
in full force and effect and the Company and the Executive hereby undertake to
use all reasonable endeavours to replace any legally invalid or unenforceable
provision with a provision which will promise to the parties (as far as
practicable) the same commercial results as were intended or contemplated by the
original provision.

 

26 THIRD PARTIES

Unless the right of enforcement is expressly granted, it is not intended that a
third party other than the Company or Group Company should have the right to
enforce the provisions of this Agreement pursuant to the Contracts (Rights of
Third Parties) Act 1999.

 

27 NOTICES

 

27.1

Any notice required or permitted to be given under this Agreement shall be given
in writing delivered personally or sent by first class post pre-paid recorded
delivery (air mail if overseas) or by facsimile to the party due to receive such
notice at, in the case of the Company, its registered office from time to time
and, in the case of the

 

18



--------------------------------------------------------------------------------

 

Executive, his address as set out in this Agreement (or such address as he may
have notified to the Company in accordance with this clause).

 

27.2 Any notice delivered personally shall be deemed to be received when
delivered to the address provided in this Agreement and any notice sent by
pre-paid recorded delivery post shall be deemed (in the absence of evidence of
earlier receipt) to be received 2 days after posting and in proving the time of
despatch it shall be sufficient to show that the envelope containing such notice
was properly addressed, stamped and posted. A notice sent by facsimile shall be
deemed to have been received on receipt by the sender of confirmation in the
transmission report that the facsimile had been sent.

 

28 STATUTORY INFORMATION

Schedule 1 to this Agreement sets out information required to be given to the
Executive by the Employment Rights Act 1996.

 

29 MISCELLANEOUS

 

29.1 This Agreement is governed by and shall be construed in accordance with the
laws of England.

 

29.2 The parties to this Agreement submit to the exclusive jurisdiction of the
English courts.

 

29.3 This Agreement contains the entire understanding between the parties and
supersedes all previous agreements and arrangements (if any) relating to the
employment of the Executive by the Company (which shall be deemed to have been
terminated by mutual consent).

 

29.4 The Executive authorises the Company to deduct from any remuneration
payable to the Executive under this Agreement any sums due from him to the
Company or any Group Company including the cost of repairing any damage to
Company or any Group Company property caused by the Executive and any loss
suffered by the Company or any Associated Company as a result of negligence or
breach of duty by the Executive.

 

19



--------------------------------------------------------------------------------

SCHEDULE 1

Statement Of Particulars Pursuant To The Employment Rights Act 1996

 

1 The Executive’s period of continued employment will commence on 17 August
2002. A period of employment with a previous employer does not count as part of
the Executive’s continuous employment with the Company.

 

2 A contracting-out certificate is not in force in respect of this employment.

 

3 There is no formal disciplinary or grievance procedure applicable to this
position. Any grievance which the Executive wishes to exercise or any
disciplinary action taken by the Company will be dealt with by the President of
International Operations. If the Executive is dissatisfied with any decision he
can within five (5) working days of that decision appeal to the Board whose
decision shall be final and binding. For the avoidance of doubt any disciplinary
or grievance procedure does not form part of the Service Agreement.

 

4 The Executive is under no obligation to work overseas for periods exceeding 1
month.

 

5 The Company is not a party to any collective agreement which affects the
Executive’s employment.

 

20



--------------------------------------------------------------------------------

SCHEDULE 2

Bonus Scheme

See attached bonus scheme for 2001.

 

21



--------------------------------------------------------------------------------

Executed as a Deed by [                    ] in the presence of:     /s/ J.T.
Bowman     Director /s/ D.V. Hendry     Director/Company Secretary

 

Signed as a Deed by Ian Muress in the presence of:     /s/ Ian Muress Witness
signature:     /s/ D. A. Muress Name:     MRS. D. A. MURESS Address:    

[redacted]

Occupation:     TEACHER

 

22